In a proceeding under article 78 of the Civil Practice Act, brought in lieu of a certiorari proceeding under the New York City Charter and the Administrative Code of the City of New York (New York City Charter, § 668, subd. e; Administrative Code, § 668e-1.0), to review and annul the determination of the Board of Standards and Appeals of the City of New York (see Matter of Satin v. Board of Stds. & Appeals of City of New York, 12 A D 2d 526), granting, pursuant to section 21 of the New York City Zoning Resolution, the application of the intervenors, 968 Ocean Parkway Realty Corporation, Harry Maekler and Florence Mackler, for area variances in the proposed construction of a multiple dwelling on certain premises owned by them in the Borough of *532Brooklyn, the petitioners appeal from an order of the Supreme Court, Kings County, dated May 4, 1961, which granted the hoard’s motion to dismiss the petition, which confirmed the board’s determination, and which dismissed the petition. Order affirmed, with costs to the intervenors payable by petitioners, upon the opinion of the learned Justice at Special Term (28 Mise 2d 931). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.